Citation Nr: 1117090	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a lumbar spine injury with degenerative joint disease. 

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from August 1985 to August 1996.   

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing is of record.  

The case was previously before the Board in October 2009, when a decision was rendered as to his hearing loss claim and his back disorder claim was remanded.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated and remanded the Veteran's hearing loss claim pursuant to a Joint Motion for Remand (Joint Motion) filed by the parties.  Development was completed as to his back disorder claim.  The appeal is once again before the Board.

With respect to the back disorder claim, the RO was instructed to contact the Veteran and obtain any additionally identified treatment records pertaining to his service-connected lumbar spine disability, afford the Veteran a VA examination to determine the current nature and severity of his service-connected disability, and issue a supplemental statement of the case.  The Board concludes that the development set forth in the October 2009 Remand has been accomplished and therefore finds that it may proceed with a decision, as to this issue, at this time.

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of a lumbar spine injury with degenerative joint disease has been manifested by subjective complaints of pain; the objective findings include forward flexion greater than 30 degrees; incapacitating episodes having a total duration of at least 4 weeks, requiring hospitalization or bedrest as prescribed by a physician are not shown, nor are ankylosis or neurological symptoms sufficient to warrant a separate rating demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a lumbar spine injury with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5293 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his low back disability claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Moreover, the Veteran was afforded a BVA hearing in June 2009. 

Next, the Veteran was afforded VA examinations in August 2007 and May 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the May 2010 VA examination.  The examination was ordered to address the Veteran's assertion that his low back disability had worsened since his August 2007 examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   

In June 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2009 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See T. at 2.  Also, information was solicited regarding the severity of his low back disability symptoms (3-9), and whether there were any outstanding medical records available that would support his claim (7).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  Moreover, as part of the October 2009 BVA Remand, the Veteran was asked to identify where he was obtaining current treatment, these records were subsequently obtained and associated with the claims file.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Veteran's low back disability is rated at 20 percent disabling throughout the entire rating period on appeal, pursuant to DC 5293.  In order to warrant a higher rating, the evidence must show:

* forward flexion of the thoracolumbar spine 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine;  or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (all at 40 percent).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next-higher 40 percent rating.  The Veteran reported at his August 2007 VA examination that he experienced chronic low back pain.  He reported that during flare-ups he did not have any additional weakness or restricted range of motion.  He stated that during painful flares at home, he will stop the offending activity, apply heat, and take ibuprofen with ease of symptoms over a varied period of time depending on back pain severity.  The Veteran stated that he did not use a cane for his back, although he reported the use of a back brace on a daily basis.  

Range of motion testing revealed flexion of the thoracolumbar spine to 80 degrees with pain onset at 70 degrees.  The VA examiner noted that there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance times three, involving the lumbar spine. 

Various VA outpatient treatment records additionally note complaints of back pain and the use of over-the-counter medication and a back brace to relieve his symptomatology.  Notably, an August 2007 report merely indicated that the Veteran was stable on Ibuprofen for low back pain.  A July 2009 treatment note described the Veteran as having chronic low back pain.  He was prescribed a new back brace.  Significantly, none of the associated treatment records dated between 2006 and 2010 contain any findings of loss of range of motion of the low back.  They also fail to identify any functional loss resulting from the Veteran's low back disability.

The Veteran was once again evaluated at a May 2010 VA examination.  The Veteran reported chronic low back pain rated at an 8 out of 10 level, on a scale of 0-10.  He reported taking ibuprofen, 600 mg, 3 times a day for the chronic pain, which he reported did help.  He described daily stiffness that improves during the day.  The Veteran denied any spasms of the back.  He indicated that flare-ups come with prolonged sitting, standing, walking, bending, lifting, and while performing yard work.  He denied weakness or instability of the back with flare-ups.  He reported that his forward flexion is limited to 45 degrees during flare-ups involving his back.  The Veteran stated that during painful flare-ups he will stop the activity, get off his feet and take ibuprofen. He once again reported the use of a back brace, but not a cane for his disability.  

Upon physical examination, it was noted that the Veteran presented with a normal gait.  Spasms of the musculature around the thoracolumbar spine with tenderness were noted to palpation of the low thoracic as well as lower lumbar spine.  Forward flexion of 50 degrees with pain at 10 degrees was noted.  However, the VA examiner noted no additional weakness, fatigability, discoordination, additional restricted range of motion or function impairment with further repetitive testing.  The Board recognizes that the Veteran reported pain at 10 degrees of range of motion, which would fall within the range for a 40 percent disability rating.  However, although the Veteran reported pain at 10 degrees, he was still able to demonstrate 50 degrees range of motion.  The examiner also clearly stated that no additional restricted range of motion or functional impairment was demonstrated following repetitive testing.  Moreover, the Veteran himself reported that during painful flare-ups his forward flexion was only limited to 45 degrees.  Coupled with the paucity of evidence showing functional impairment in the four years of outpatient treatment, and even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 40 percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the spine.  X-rays taken at both his August 2007 and May 2010 VA examinations did not reflect ankylosis.  Moreover, while range of motion is limited, the present level of range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted.

With respect to incapacitating episodes, the Veteran reported at both his August 2007 and May 2010 VA examinations that he had not been incapacitated in the past 12 months for his back disability.  As the Veteran does not allege incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a rating of 40 percent is not for application.  

Consideration has been given to whether the assignment of a separate rating for neurological abnormality, including bowel or bladders problems is warranted.  The Veteran testified at his June 2009 BVA Hearing that he experienced pain radiating down both his legs.  See T. at 4.  However, for the reasons set for below, the Board finds that the criteria to assign a separate rating has not been met.

Upon VA examination in August 2007, the Veteran denied any radiculopathy or focal neurologic deficit.  Motor strength of 5/5 was recorded in the lower extremities, bilaterally, without deficit was recorded. Reflexes were symmetric, +1, and equal in the lower extremities bilaterally without deficit.  Coordination was normal in the upper and lower extremities bilaterally.  The VA examiner indicated that there were no sensory or motor abnormalities.  

At his May 2010 VA examination, the Veteran reported that his pain was localized in the lower back without radiation or focal neurologic deficit.  He reported no bowel or bladder problems, or erectile dysfunction from this disability.  He indicated that there were no persistent neurologic deficits from the back. Neurological testing revealed that the Veteran's gait was normal.  Motor strength was recorded as 5/5 in the proximal and distal legs, bilaterally.  Sensory examination revealed normal sensory findings of the proximal and distal legs bilaterally and without deficit.  Reflexes of +1 were noted as equal in both knees and ankles bilaterally, without deficit.  Coordination was normal in the lower extremities throughout.  The VA examiner indicated that there were no neurological abnormalities from the lumbar spine disability on full review.  Emphasis was placed on the fact that the Veteran denied any pain radiating down his lower extremities on examination and that pain was localized to the SI joints bilaterally.  Moreover, no bowel, bladder or sexual dysfunction impairments from the degenerative disc disease were diagnosed.  

In sum, a rating in excess of 20 percent is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.

The Board has also considered the statements of the Veteran and his friends that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his friends are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  For example, the Veteran is competent to state that he experiences pain or a limitation of motion.  His friends are similarly capable of observing his perceived inability to lift objects.  However, neither the Veteran nor his friends are competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's residuals of lumbar spine injury with degenerative joint disease-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 20 percent for his residuals of lumbar spine injury with degenerative joint disease is not warranted. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's residuals of lumbar spine injury with degenerative joint disease were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 20 percent is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's residuals of lumbar spine injury with degenerative joint disease include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, while the evidence of record shows that the Veteran is currently unemployed, the evidence also establishes that the Veteran retired based on his age.  Moreover, he testified at his June 2009 BVA hearing that his back disability did not influence his retirement.  See BVA Hearing Transcript (T.) at 9.  As such, consideration of TDIU is not deemed warranted. 


ORDER

A rating in excess of 20 percent for residuals of a lumbar spine injury with degenerative joint disease is denied. 


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Increased Rating -Hearing Loss-  Pursuant to the December 2010 CAVC Joint Remand, the Board will remand for further development with respect to the Veteran's claim for entitlement to a rating in excess of 10 percent for bilateral hearing loss.  Specifically, based on the statement that his hearing loss was "worse", the Court directed that the Veteran be afforded a new VA examination.    See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  A new audiology examination should therefore be provided to the Veteran.

The Board also notes that the claims file reflects that the Veteran has received medical treatment from the VA Medical Center in Little Rock, Arkansas; however, as the claims file only includes treatment records from that facility dated up to August 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's hearing loss from the Little Rock VAMC for the period from November 2009 to the present.

2.  The Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  The rationale for all opinions should be provided.

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


